Citation Nr: 1812324	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a neck condition and, if so, whether service connection is warranted.

4.  Service connection for right leg muscle atrophy.

5.  Service connection for left leg muscle atrophy.

6.  Service connection for right hand muscle atrophy.

7.  Service connection for left hand muscle atrophy.

8.  Service connection for right foot pedal neuropathy.

9.  Service connection for left foot pedal neuropathy.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to December 1969.  He is the recipient of a Purple Heart and a parachute badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in his April 2014 substantive appeal.  A Board hearing was scheduled for February 2018; however, the Veteran's representative submitted a February 2018 statement requesting to cancel this scheduled hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017). 

In a February 2013 statement, the Veteran appears to raise claims for service connection for vertigo and posttraumatic stress disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for right and left leg muscle atrophy, right and left hand muscle atrophy and right and left pedal neuropathy as well as the reopened claims for service connection for a lumbar spine disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran has been in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus, and the rating schedule is adequate to rate the disability. 

2.  In a final decision issued in June 2004, the RO denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a back condition.

3.  Evidence added to the record since the last final denial in June 2004 raises a reasonable possibility of substantiating the Veteran's claim. 

4.  In a final decision issued in June 2004, the RO denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a neck condition.

5.  Evidence added to the record since the last final denial in June 2004 raises a reasonable possibility of substantiating the Veteran's claim. 





CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, 6260 (2017).

2.  The June 2004 rating decision that denied reopening of the Veteran's claim of entitlement to a back condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R.       §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C. § 5108 (2012); 38 C.F.R.         § 3.156(a) (2017).
 
4.  The June 2004 rating decision that denied reopening of the Veteran's claim of entitlement to a neck condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R.      §§ 3.104, 20.302, 20.1103 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C. § 5108 (2012); 38 C.F.R.         § 3.156(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With respect to the propriety of the assigned rating for the service-connected tinnitus, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, service connection was granted and an initial rating was assigned in the February 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a back condition and a neck condition are completely favorable, no further action is required to comply with the VCAA and implementing regulations. However, consideration of the merits of the reopened claims is deferred pending additional development consistent with the VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R.             § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records and various private treatment records, have been obtained and considered.  

The Veteran has been afforded a VA examination in conjunction with the claim for a higher rating decided herein, provided to determine the severity of his tinnitus.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected tinnitus as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his tinnitus has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the February 2011 rating decision on appeal, the RO granted service connection for tinnitus and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective July 19, 2010.  The Veteran alleges that he is entitled to a rating in excess of 10 percent.  In a February 2012 statement, the Veteran wrote that he had difficulty concentrating due to the sound of his tinnitus.

A veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular rating of tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
The Board has reviewed and considered the Veteran's statements regarding the severity of his tinnitus and the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability has been more severe than the assigned rating reflects.  Moreover, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, he has been assigned the maximum schedular rating allowable under the law. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected tinnitus; however, the Board finds that because he has been assigned the maximum schedular rating allowable by law staged ratings are not permitted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  In this regard, the record reflects that the Veteran's tinnitus is manifested by ringing or buzzing in the ears.  The Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  There are no additional symptoms of the Veteran's tinnitus that are not addressed by the rating schedule.  The complaints of the tinnitus causing difficulty concentrating are no more than a description of the functional impact of the tinnitus and it is this very impact that the Rating Schedule is intended to compensate.  Indeed, the disability picture created by the tinnitus is not unusual or exceptional because these reports of the impact of this tinnitus are typical of those with tinnitus.  Merely describing the symptoms and symptom impact, when they are not specifically listed in the rating criteria does not show that he has and unusual or exceptional disability picture. 

Therefore, the Board finds that such symptomatology is fully addressed by the rating criteria under which such disability is rated.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for tinnitus.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an initial rating in excess of 10 percent for tinnitus, that doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra. 

III.  Petitions to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for a back condition and a neck condition were originally denied in a rating decision decided in June 2004. Specifically, the rating decision indicates that his claims were denied as his service medical records were silent as to any treatment for a back or neck condition during service and there was no evidence of a diagnosis of arthritis within the presumptive period of one year after discharge from service.  Of record at the time of the June 2004 rating decision were the Veteran's service treatment records.  Service treatment records were negative for complaints, treatments or diagnoses related to any back or neck condition.  An August 1969 service discharge examination found the Veteran's spine to be normal.  

In June 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection was received until July 2010, when VA received his applications to reopen such claims.  Therefore, the June 2004 rating decision is final.  38 U.S.C.      § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of the appeal period stemming from the June 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 
Evidence received since the June 2004 rating decision includes VA treatment records dated through October 2010 and VA examination reports dated in October 2010 and December 2010.  In addition, the Veteran submitted a statement describing his symptoms through the present time and a former colleague submitted a statement describing her observations regarding the Veteran's symptoms.

Presuming the credibility of the statements of the Veteran, and his former colleague pursuant to Justus and, in light of the October 2010 and December 2010 VA examination reports, the evidence received since the June 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  In this regard, the claims for a neck and back condition were previously denied  as the service treatment records were silent as to any treatment for a back or neck condition during service and there was no evidence of a diagnosis of arthritis within the presumptive period of one year after discharge from service.  Specifically, the October 2010 VA examiner stated that it would be difficult to state that the Veteran's duties as a paratrooper while in service were the primary causes of his current lumbar and cervical conditions and that she could not resolve this issue without resorting to mere speculation.  In a December 2010 addendum opinion, the VA examiner further opined that it was difficult to state that the Veteran's service was the sole cause of his current medical conditions claimed 30 years later.  Therefore, based on the foregoing reasons, new and material evidence has been received and the petitions to reopen the claims are granted.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

New and material evidence having been received, the application for service connection for a neck condition is reopened; the appeal is granted. 
New and material evidence having been received, the application for service connection for a back condition is reopened; the appeal is granted.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69(1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that an addendum opinion is necessary in order to determine the nature and etiology of the Veteran's claimed lumbar spine, cervical spine, bilateral leg muscle atrophy, bilateral hand muscle atrophy and bilateral foot pedal neuropathy.

The Veteran contends that his claimed disabilities are the result of his in-service parachute jumps as a paratrooper.  In a February 2013 statement, he reported that he began experiencing neck, arm and hand problems not long after returning to the States from Vietnam.  An October 2010 VA examiner opined that she was unable to resolve whether the Veteran's bilateral lower extremity atrophy, cervical and lumbar degenerative changes and bilateral pedal neuropathy were due to or the result of service as a paratrooper without resorting to mere speculation as it would be difficult to state that duties while in service were the primary cause of his current conditions.  In a December 2010 addendum opinion, the VA examiner stated that her opinion did not change regardless of the Veteran's military occupational specialty.  However, the VA examiner did not identify what information, if any, would allow such an etiological opinion to be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).   On remand, an addendum opinion should be obtained.

In addition, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records from the dated from October 2010 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the October 2010 examiner for an addendum opinion.  If the examiner who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disorder, cervical spine disorder, bilateral leg disorder, bilateral hand disorder and/or bilateral foot disorder had its onset during service, or is otherwise related to service, to include any jumps he performed as a paratrooper.

b)  With regard to any diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in December 1969 and, if so, to describe the manifestations. 
In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his disorders.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


